Citation Nr: 1118859	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ear disorder, to include otitis media and chronic Eustachian tube blockage.

3.  Entitlement to an service connection for right ear hearing loss.  

4.  Entitlement to service connection for a right ear disorder, to include otitis media and chronic Eustachian tube blockage.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder,

7.  Entitlement to an initial compensable rating for residuals of a perforated right tympanic membrane.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 and December 2005 RO rating decisions, which declined to reopen the Veteran's previously denied claims for hearing loss and otitis media, denied a compensable rating for residuals of a perforated tympanic membrane, and denied service connection for bilateral knee disorders.  In an August 2006 statement of the case, the RO effectively reopened the Veteran's hearing loss and serous otitis media claims, but then denied those claims.

During the pendency of this appeal, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  In a February 2006 written statement, he also requested a Travel Board hearing in support of his claims.  However, in a subsequent December 2006 substantive appeal, he expressly indicated that he no longer wished to appear for a hearing before a Veterans Law Judge.  Accordingly, the Board considers the Veteran's Travel Board hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board observes that the first two issues on appeal were originally characterized as entitlement to service connection for bilateral hearing loss and serous otitis media.  However, prior to the issuance of the August 2006 statement of the case and the perfection of this appeal, the Veteran indicated that he was only seeking service connection for right ear disorders.  He also submitted evidence showing that, in addition to hearing loss and serous otitis media, he had been diagnosed with and treated for chronic Eustachian tube blockage of the right ear.  Accordingly, the Board has rephrased the first two issues on appeal as noted on the title page of this decision.  38 C.F.R. § 3.155(a) (2010); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Nevertheless, the Board notes that the Veteran's recharacterized the right ear claims are predicated on the same factual basis and symptoms as his previously denied bilateral ear claims.  Therefore, it is appropriate for the Board to consider the Veteran's current claims as requests to reopen his previously denied claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

As a final introductory matter, the Board observes that, in a May 2007 hearing before a Decision Review Officer, the Veteran indicated that he suffered from tinnitus and vertigo, which were related to his service-connected perforated tympanic membrane.  The Board construes the Veteran's testimony as raising implicit claims for service connection for tinnitus and vertigo, to include as secondary to his perforated tympanic membrane residuals.  As neither issue has been developed for appellate review, they are referred to the RO for appropriate consideration.

The issues of entitlement to service connection for right ear hearing loss, a separately diagnosed right ear disorder, and bilateral knee disorders, and entitlement to a compensable rating for residuals of a perforated tympanic membrane are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In November 1988 and May 1990 rating decisions, the RO denied the Veteran's claims for service connection for hearing loss and otitis media.  The Veteran did not appeal those decisions.

2.  The evidence received subsequent to the last final denial of the Veteran's hearing loss and otitis media claims is new, and is also material because it raises a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision that denied the Veteran's hearing loss and otitis media claims is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for right hearing loss and otitis media.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In November 1988, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  Thereafter, in a May 1990 rating decision, the RO reopened and denied the Veteran's hearing loss claim and also denied service connection for serous otitis media.  Neither of those decisions was timely appealed. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the May 1990 decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his hearing loss and otitis media claims in January 2005.  In May 2005 and December 2005 rating decisions, the RO declined to reopen those claims.  Thereafter, in an August 2006 statement of the case, the RO effectively reopened the claims and denied them on the merits.  Nevertheless, because those claims were previously denied in a decision that became final in May 1991, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the initial November 1988 rating decision, which only addressed the Veteran's hearing loss claim, the evidence before the RO consisted entirely of his service medical records.  Those records showed that, on examination in August 1981 prior to his entry into active service, the Veteran reported a childhood history of meningitis.  However, he did not complain of any current hearing loss or other ear problems and none were found on clinical evaluation.  Subsequent service medical records revealed that in July 1982, the Veteran sought treatment for right ear pain and bleeding following an accident in which a Q-tip was shoved in his ear.  Contemporaneous clinical evaluation yielded an assessment of right ear trauma with a large clot obstruction.  

Service medical records dated the following month show additional complaints of right ear pain, which was aggravated by loud noises, and clinical findings of a tympanic membrane, which was "cloudy" in appearance and accompanied by scarring.  Based on those August 1982 clinical findings, the Veteran was diagnosed with serous otitis media.  However, his subsequent service medical records contained no complaints or clinical findings of ear trauma or hearing loss, and his October 1983 separation examination showed that his hearing was within normal limits, bilaterally.

In an effort to develop the Veteran's hearing loss claim, the November 1988 RO adjudicators requested that he provide signed authorizations for the medical providers who had treated him for that claimed disability.  However, the Veteran did not respond to that request.  Subsequently, his claim was denied.

In January 1990, the Veteran applied to reopen his claim for service connection for hearing loss and submitted a new claim for service connection for serous otitis media.  The RO scheduled him for a March 1990 VA examination in which he complained of chronic ear pain.  Clinical testing at that time revealed a scar on the Veteran's right tympanic membrane, but was otherwise negative for any ear abnormalities, including hearing loss.  However, while the Veteran's hearing levels were assessed using a Weber and Renne "tuning fork" procedure, audiometric testing was not performed.  Thereafter, the Veteran was scheduled for a VA audiological examination, but did not report.  

Based on the evidence then of record, the May 1990 RO adjudicators determined that the Veteran did not meet the diagnostic criteria for hearing loss or serous otitis media and denied his claims for service connection for those disorders.  

In support of the Veteran's July 2005 application to reopen his claims, the RO has obtained his pertinent VA medical records.  Those records show that the Veteran has been diagnosed with right ear sensorineural hearing loss, which qualifies as disabling under VA regulations.  38 C.F.R. § 3.385 (2010).  Additionally, those VA medical records show that the Veteran has been treated for persistent right ear pain and assessed with chronic Eustachian tube blockage.  

Other evidence not previously considered by the RO includes a report of a November 2005 VA audiological examination in which the Veteran alleged a history of in-service acoustic trauma, complained of chronic pain and ringing in his right ear, and was assessed with high-frequency right ear sensorineural hearing loss.  The Veteran has also submitted written statements and RO testimony indicating that, since his July 1982 in-service injury, he has experienced chronic pain and progressively worsening hearing loss in his right ear.  

In addition to aforementioned new evidence, the record shows that, since the date of the last final adjudication, the Veteran has been awarded service connection for residuals of a perforated right tympanic membrane.  The Veteran now maintains that disability arose from the same in-service injury as the separately diagnosed right ear disorders for which he currently seeks service connection.

The Board observes that the Veteran is competent to report that he injured his right ear with a Q-Tip in service.  He is also competent to report a history of continuous pain and worsening hearing loss in his right ear, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the newly received post-service medical records, showing ongoing treatment for right ear pain and new diagnoses of right ear sensorineural hearing loss and chronic Eustachian tube blockage, combined with the recently submitted lay statements pertaining to the Veteran's documented in-service right ear injury and a continuity of ear pain, hearing loss, and related symptoms since active duty, are both new and material.  

The newly submitted clinical and lay evidence tends to corroborate the Veteran's contentions that he currently suffers from hearing loss and one or more other right ear disorders that are related to his period of military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating those claims.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests that the Veteran has current diagnoses of right ear hearing loss and a separate right ear disorder, Eustachian tube blockage, which were not previously of record.  Moreover, that newly submitted evidence indicates that the Veteran's hearing loss and other right ear problems have persisted and worsened since service, thus suggesting a continuity of symptomatology that was not shown to exist at the time of the prior final RO decisions.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  That new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.  

Additionally, the Veteran has now been awarded service connection for a disorder (residuals of a perforated right tympanic membrane) that allegedly shares the same etiology as his right ear hearing loss and Eustachian tube blockage.  That effectively raises an alternate theory of service connection for those disorders, as secondary to his service-connected tympanic membrane residuals.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the new evidence submitted in support of the Veteran's claims relates to previously unestablished facts and includes competent evidence tending to show that the Veteran has right ear hearing loss and a separate right ear disorder that were caused or aggravated during his period of active duty or are otherwise related to an aspect of his service, including his service-connected right tympanic membrane residuals.

Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claims are reopened.  To that extent only, the appeal is allowed.




ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  To that extent only, the appeal is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a separately diagnosed right ear disorder.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's newly reopened claims for service connection and the other issues on appeal.

At the outset, the Board observes that, while the Veteran has reported a childhood history of meningitis, he has not alleged any residual complications from that disease at the time he entered service.  Even if he had, his lay statements concerning a preexisting condition, standing alone, would be insufficient to rebut the presumption of soundness.  38 C.F.R. § 3.304(b)(1) (2010); Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Here, the Board considers it significant that the report of the Veteran's August 1981 service entrance examination is negative for any clinical findings of meningitis or related symptoms.  Accordingly, the presumption of soundness is not rebutted and the theory of service connection due to the aggravation of a preexisting disability is not applicable in this case.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The Veteran, in written statements and testimony before the RO, contends that his current right ear hearing loss was caused or aggravated by acoustic trauma, which he incurred from radio and helicopter noise and light weapons fire during his period of active service.  He concedes that he also incurred post-service noise exposure as a welder and construction worker.  Nevertheless, the Veteran maintains that his civilian employers, in contrast with the Army, provided him with noise protection.   

As an alternate argument in support of his claim, the Veteran contends that his right ear hearing loss and is causally related to the in-service accident in which a Q-tip got stuck in his ear.  He also alleges that he developed additional right ear problems as a direct result of that accident.  

The Veteran's service personnel records show that he served as a radio operator and received the M-16 and hand grenade expert badges.

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board accepts his statements, combined with the documentation of his service as a radio operator and exposure to weapons fire, as evidence that the claimed noise exposure did occur.  The Board concludes that it is likely that he was exposed to acoustic trauma while on active duty.  The Veteran's in-service noise exposure supports his contention of the incurrence of hearing loss in service.  However, in order to establish service connection, the evidence still must show a nexus linking his current disabilities to one or more in- service diseases, events, injuries.

The Veteran's service medical records are negative for any evidence to substantiate his claim of noise-related hearing loss.  However, those records support his contentions of a July 1982 right ear injury and residual trauma.  Additionally, those records show that in August 1982, the Veteran was treated for right ear pain and diagnosed with serous otitis media.  However, no follow-up treatment was administered.  Nor were there any subjective complaints or clinical findings of ear problems at the time of the Veteran's separation from active service.

The Veteran's post-service medical records show that he has received ongoing treatment for right ear pain and been diagnosed with right ear sensorineural hearing loss and chronic Eustachian tube blockage.  Additionally, the Veteran has been afforded VA ear examinations, which have included audiological testing.  However, no VA examiner has yet opined on the etiology of his hearing loss and other right ear problems.  Nor has any other VA or private medical provider.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board recognizes that the Veteran is competent, as a layperson, to give evidence about his in-service right ear injury and subsequent development of right ear hearing loss, pain, and related symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to a warrant a grant of service connection based on a theory of direct causation or aggravation.

In light of the Veteran's contentions about the onset and continuity of his right ear symptoms, the service personnel records showing in-service noise exposure, the service medical records documenting a right ear injury and subsequent treatment for ear trauma and serous otitis media, and the post-service medical records showing treatment for right ear pain and diagnoses of sensorineural hearing loss and chronic Eustachian tube blockage in that ear, it remains unclear to the Board whether any current right ear hearing loss or any other separately diagnosed right ear disorder was caused or permanently aggravated in service.

Accordingly, the Board finds that a remand for a VA examination and etiological opinion is needed in order to fully and fairly assess the merits of the Veteran's right ear claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Moreover, because the Veteran has now been awarded service connected for a disability that is predicated on the same factual basis as his current right ear service connection claims, the Board finds that the VA examiner should also consider whether any right ear disorder was caused or aggravated by his residuals of a perforated right tympanic membrane.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Next, regarding the Veteran's claim for a higher rating for residuals of a perforated right tympanic membrane, the Board observes that he is currently assigned a 0 percent rating pursuant to Diagnostic Code 6211.  38 C.F.R. § 4.87 (2010).  That is the maximum rating available under that diagnostic code.  Nevertheless, the RO has determined that the Veteran's service-connected disorder is also ratable by analogy under Diagnostic Code 6209 (benign neoplasms of the ear), which provides for a higher 10 percent rating based on impairment of function.  

The record shows that the Veteran was last afforded a VA ear examination in November 2005.  At that time, he was noted to have a scar on his right tympanic membrane.  However, a Type A tympanogram did not reveal any abnormalities affecting the tympanic membranes or other ear abnormalities, apart from sensorineural right ear hearing loss.  Since that examination, the Veteran has sought VA outpatient treatment right ear pain.  Moreover, he now contends that his service-connected right tympanic membrane residuals are productive of dizziness and related functional impairment.

When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the Veteran's November 2005 VA examination is somewhat stale, and subsequent evidence of record suggests that his service-connected right tympanic membrane residuals may have worsened since that time.  Accordingly, the Board finds that a new VA examination is needed to assess the severity of the Veteran's perforated right tympanic membrane residuals.  In light of the aforementioned lay and clinical evidence, that new examination should include detailed findings regarding any functional limitation attributable to that service-connected disability.  Thereafter, the Veteran's increased rating claim should be readjudicated with appropriate consideration of all applicable rating criteria, including the diagnostic codes pertaining to benign right ear neoplasms.  38 C.F.R. §§ 4.87, 4.118, Diagnostic Codes 6209, 6211, 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008). 

A VA examination and etiological opinion is also warranted with respect to the Veteran's claims for service connection for knee disorders.  He alleges that his current knee problems arose from an in-service accident in which he fell and injured both knees while stationed in South Korea.  The Veteran also contends that, immediately after that accident, he was placed on temporary disability profile for right knee pain and swelling, which subsided after a week but then returned a few months later, necessitating additional periods of in-service convalescence.  Additionally, the Veteran maintains that, after leaving the military, his knees continued to bother him.  However, he acknowledges that he did not seek additional medical treatment until several years after service, when his knee pain and swelling reached the point that he could no longer walk.  He asserts that, since that time, he has required ongoing medical treatment for bilateral knee problems.

The Veteran's account of an in-service knee injury is corroborated by his service medical records, which show that he sought treatment for right knee pain and swelling after falling down a series of steps in December 1982.  X-rays taken at that time were negative for any evidence of fractures or other knee abnormalities.  Based on the Veteran's reported symptoms, he was assessed with right knee strain and placed on a seven-day disability profile.  Subsequent service medical records dated in May 1983 and August 1983 show additional complaints and treatment for bilateral knee pain, swelling, and crepitus, with accompanying shin pain.  On those occasions, the Veteran attributed his symptoms to running injuries.  Contemporaneous clinical evaluation revealed mild swelling in the medial aspect of the left knee, but did not disclose any right knee abnormalities.  The Veteran did not seek additional treatment for knee symptoms during service.  Nor did he report any current knee problems on his October 1983 separation examination and none were objectively shown.

The record following the Veteran's active service shows that, in October 2005, he sought treatment for bilateral knee pain and was assessed with bilateral chondromalacia.  Subsequent VA medical records indicate that the Veteran has received ongoing physical therapy for knee pain, which persists bilaterally but is worse in the right knee.

Other clinical evidence pertinent to the Veteran's claims includes a report of a November 2005 VA joints examination in which he was found to have bilateral synovitis and painful medial plica synovialis.  Significantly, the November 2005 VA examiner opined that "it was not at least as likely as not that either of those diagnosed knee disorders was related to the Veteran's active duty."  However, the examiner provided no rationale for that opinion.  Nor did the examiner reference any of the Veteran's pertinent in-service and post-service medical records, despite having access to the claims folder.

When VA undertakes the task of scheduling the Veteran for a VA examination in support of his claim, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  That is true even in cases where the evidence of record would not have required an examination in the first instance.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the November 2005 VA examiner declined to provide any basis for the nexus opinion offered, or to indicate that it was based on a review of the relevant medical evidence, the Board finds that opinion is inadequate for rating purposes and that a new examination and etiological opinion is needed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  That new examination and opinion should take into account all pertinent evidence of record, including the lay statements and medical records that have been associated with the claims folder since the date of the prior examination.

Additionally, the Board observes that pertinent private medical records appear to be outstanding.  The Veteran testified at the May 2007 hearing that he had recently sought treatment for right ear problems from a private physician in Atlanta, Georgia.  However, records from that private physician do not appear to have been associated with the claims folder.  Because VA is on notice that private medical records may exist that are relevant to the Veteran's right ear claims, and as the Board is remanding the claims on other grounds, an effort to obtain any outstanding private medical records should also be made on remand.  In this regard, the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records.  Nevertheless, it should be explained to him that he must provide an additional authorization before the records from his Atlanta-based private treating physician may be obtained because that previous authorization has expired.  Additionally, the Veteran should be notified to submit any pertinent private treatment records in his possession.

Finally, it appears that pertinent VA medical records also may be outstanding.  The record shows that, as of February 2008, the Veteran was receiving periodic treatment at a VA medical facility for multiple disorders, including bilateral knee disabilities and right ear hearing loss.  However, no VA medical records dated since that time have yet been associated with the claims folder.  Because it appears that there are outstanding VA medical records dated after February 2008 that may contain information pertinent to his service connection claims, those records are relevant and should be obtained. 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all medical records from the private physician in Atlanta, Georgia, who treated him for right ear problems.  Explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be informed that he should submit any pertinent medical records in his own possession.  

2.  Obtain and associate with the claims folder copies of the Veteran's medical records from the VA Medical Center in Atlanta, Georgia, dated after February 2008.

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current nature and severity of his residuals of a perforated right tympanic membrane and the etiology of any other currently diagnosed right ear disorders, including hearing loss, serous otitis media, or Eustachian tube blockage.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service personnel records, indicating that the Veteran incurred in-service acoustic trauma from radio noise and weapons fire; and the service medical records, showing that he received treatment for right ear pain and bleeding following a July 1982 in-service accident in which a Q-tip got stuck in his ear, and showing subsequent treatment for serous otitis media.  The examiner should also consider the Veteran's post-service medical records and the report of the November 2005 VA examination, which collectively show diagnoses of and treatment for sensorineural hearing loss, Eustachian tube blockage, and residuals of a perforated tympanic membrane affecting the right ear.  Additionally, the examiner should consider the Veteran's contentions that his right ear problems were caused or permanently worsened by his in-service noise exposure or his July 1982 right ear injury.  Finally, the VA examiner should consider the Veteran's assertions regarding a continuity of right ear pain and progressively worsening hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current right ear disorders.  

b)  Discuss how the Veteran's service-connected right tympanic membrane residuals impact his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated by the Veteran's service-connected residuals of a perforated right tympanic membrane.  

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated by in-service acoustic trauma. 

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated by the July 1982 accident in which the Veteran punctured his ear with a Q-tip, or is otherwise related to any aspect of his active service.

f)  State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ear disorder other than hearing loss was caused or aggravated by the Veteran's service-connected residuals of a perforated right tympanic membrane.

g)  State whether it is at least as likely as not (50 percent or greater probability) that any separately diagnosed right ear disorder other than hearing loss was caused or aggravated by in-service acoustic trauma. 

h)  State whether it is at least as likely as not (50 percent or greater probability) that any separately diagnosed right ear disorder other than hearing loss was caused or aggravated by the July 1982 accident in which the Veteran punctured his ear with a Q-tip, or is otherwise related to any aspect of his active service.

4.  After the above development has been completed, schedule the Veteran for a VA examination to assess the etiology of any currently diagnosed bilateral knee disorders.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the service medical records showing complaints of right knee pain and swelling, which were diagnosed as right knee strain, and subsequent treatment for bilateral knee pain, swelling, and crepitus, with accompanying shin pain.  The examiner should also consider the Veteran's post-service medical records, showing that he has been diagnosed with and treated for bilateral chondromalacia and has undergone physical therapy for chronic knee pain, which persists bilaterally but is worse in the right knee.  Additionally, the VA examiner should consider and reconcile the November 2005 VA examiner's findings of bilateral synovitis and painful medial plica synovialis that were unrelated to the Veteran's military service.  Finally, the VA examiner should consider the Veteran's lay assertions of chronic bilateral knee problems, which had their onset following a December 1972 in-service fall and have progressively worsened over time, as well as any other evidence suggesting a continuity of knee symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current right and left knee disabilities.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability was caused or aggravated by the Veteran's December 1972 in-service fall and ensuing knee.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to the Veteran's in-service treatment for bilateral knee pain, swelling, and crepitus, or any other aspect of his military service. 

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was caused or aggravated by the Veteran's December 1972 in-service fall and ensuing knee injuries.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is related to the Veteran's subsequent in-service treatment for bilateral knee pain, swelling, and crepitus, or any other aspect of his military service. 

5.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for `development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


